UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

PAUL E. GIPP,

                           Plaintiff,

v.
                                                                     18-CV-464-HKS
NANCY A. BERRYHILL, Acting
Commissioner of Social Security,

                           Defendant.


                                DECISION AND ORDER

             Plaintiff Paul Gipp brings this action pursuant to the Social Security Act

(“the Act”) seeking review of the final decision of Acting Commissioner of Social

Security (the “Commissioner”), which denied his applications for disability insurance

benefits (“DIB”) and supplemental security income (“SSI”) under Titles II and XVI of the

Act. Dkt. No. 1. This Court has jurisdiction over this action under 42 U.S.C. § 405(g)

and the parties have consented to the disposition of this case by a United States

magistrate judge pursuant to 28 U.S.C. § 636(c). Dkt. No. 19.



             Both parties have moved for judgment on the pleadings pursuant to

Federal Rule of Civil Procedure 12(c). Dkt. Nos. 11, 17. For the reasons set forth

below, Plaintiff’s motion is granted, and the defendant’s motion is denied.



                                    BACKGROUND

             On October 9, 2014, the plaintiff protectively filed applications for DIB and

SSI with the Social Security Administration (“SSA”) alleging disability since January 1,

                                            1
2014, due to Bipolar Disorder; Arthritis; Spinal Stenosis; Hypothyroidism; Borderline

Personality Disorder; Attention Deficit Hyperactive Disorder; and High Cholesterol. Tr. 1

269. On May 13, 2015, the SSA denied Plaintiff’s claims at the initial level. Tr. 127-28.

On April 3, 2017, the plaintiff appeared and testified before Administrative Law Judge,

Stephen Cordovani (“the ALJ”). Tr. 38-91. A vocational expert (“VE”) also testified

during the hearing. Id. During the hearing the plaintiff amended the onset date to

August 5, 2014. Tr. 42. On May 16, 2017, the ALJ issued a decision finding the plaintiff

was not disabled within the meaning of the Act. Tr. 12-31. Plaintiff timely requested

review of the ALJ’s decision, which the Appeals Council denied on March 22, 2018. Tr.

1-3. Thereafter, the plaintiff commenced this action seeking review of the

Commissioner’s final decision. Dkt. No. 1.



                                        LEGAL STANDARD

      I.      District Court Review

                 “In reviewing a final decision of the SSA, this Court is limited to

determining whether the SSA’s conclusions were supported by substantial evidence in

the record and were based on a correct legal standard.” Talavera v. Astrue, 697 F.3d

145, 151 (2d Cir. 2012) (quotation marks omitted); see also 42 U.S.C. § 405(g). The

Act holds that a decision by the Commissioner is “conclusive” if it is supported by

substantial evidence. 42 U.S.C. § 405(g). “Substantial evidence means more than a

mere scintilla. It means such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009)



1
    References to “Tr.” are to the administrative record in this matter. Dkt No. 8.
                                                   2
(quotation marks omitted). It is not the Court’s function to “determine de novo whether

[the claimant] is disabled.” Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998) (quotation

marks omitted); see also Wagner v. Sec’y of Health & Human Servs., 906 F.2d 856, 860

(2d Cir. 1990) (holding that review of the Secretary’s decision is not de novo and that

the Secretary’s findings are conclusive if supported by substantial evidence).



   II.    Disability Determination

              An ALJ must follow a five-step process to determine whether an individual

is disabled under the Act. See Bowen v. Yuckert, 482 U.S. 137, 140-142 (1987). At

step one, the ALJ must determine whether the claimant is engaged in substantial gainful

work activity. See 20 C.F.R. § 404.1520(b). If so, the claimant is not disabled. If not,

the ALJ proceeds to step two and determines whether the claimant has an impairment,

or combination of impairments, that is “severe” within the meaning of the Act, meaning

that it imposes significant restrictions on the claimant’s ability to perform basic work

activities. 20 C.F.R. § 404.1520(c). If the claimant does not have a severe impairment

or combination of impairments, the analysis concludes with a finding of “not disabled.” If

the claimant does, the ALJ continues to step three.



              At step three, the ALJ examines whether a claimant’s impairment meets or

medically equals the criteria of a listed impairment in Appendix 1 of Subpart P of

Regulation No. 4 (the “Listings”). 20 C.F.R. § 404.1520(d). If the impairment meets or

medically equals the criteria of a Listing and meets the durational requirement (20

C.F.R. § 404.1509), the claimant is disabled. If not, the ALJ determines the claimant’s



                                              3
residual functional capacity (“RFC”), which is the ability to perform physical or mental

work activities on a sustained basis, notwithstanding limitations for collective

impairments. See 20 C.F.R. § 404.1520(e)-(f).



              The ALJ then proceeds to step four and determines whether the

claimant’s RFC permits him or her to perform the requirements of his or her past

relevant work. 20 C.F.R. § 404.1520(f). If the claimant can perform such requirements,

then he or she is not disabled. If he or she cannot, the analysis proceeds to the fifth

and final step, wherein the burden shifts to the Commissioner to demonstrate that the

claimant “retains a residual functional capacity to perform the alternative substantial

gainful work which exists in the national economy” in light of his or her age, education,

and work experience. See Rosa v. Callahan, 168 F.3d 72, 77 (2d Cir. 1999) (quotation

marks omitted); see also 20 C.F.R. § 404.1560(c).



                                      DISCUSSION

   I.     The ALJ’s Decision

              The ALJ’s decision analyzed the plaintiff’s claim for benefits under the

process described above. First, the ALJ found the plaintiff met insured status

requirements of the SSA through September 30, 2016. Tr. 17. At step one, the ALJ

found that the plaintiff had not engaged in substantial gainful activity since August 5,

2014, the alleged onset date. Id. At step two, the ALJ found the plaintiff has the

following severe impairments: obesity; bipolar disorder; attention deficit/hyperactivity

disorder (ADHD) and mild degenerative changes at L4-5 and L5-S1 of the lumbar spine.



                                             4
Id. The ALJ also found the plaintiff has the following non-severe impairments:

obstructive sleep apnea; hypothyroidism; dyslipidemia; and left knee pain. Tr. 18. At

step three, the ALJ found that the plaintiff’s impairments, alone or in combination, did

not meet or medically equal any listings impairment. Id.



              Next, the ALJ determined the plaintiff retained the RFC to perform medium

work with additional limitations Tr. 20. Specifically, he can only occasionally climb

ramps and stairs, kneel and crawl, but cannot climb ladders, ropes, or scaffolds. Id. He

can understand, remember and carry out simple and routine instructions and tasks. He

cannot perform jobs with supervisory duties or jobs requiring independent decision

making. Id. He can perform jobs with no strict production quotas and minimal changes

in work routine and processes. Id. He can have frequent contact with supervisors, and

occasional interaction with coworkers and the general public. Id.



              At step four, the ALJ relied on the VE’s testimony and found that the

plaintiff was unable to perform his past relevant work as a “Collections Clerk” (DOT

#241.357-010: Specific Vocational Preparation (“SVP”) level of 5, with a sedentary level

of exertion. Tr. 29. At step five, the ALJ considered the plaintiff’s age (48 on the

alleged disability onset date); high school education; ability to communicate in English;

work experience; RFC; and concluded based on the VE’s testimony that the plaintiff

was capable of performing other work that existed in significant numbers in the national

economy. Tr. 30. Specifically, the ALJ found the plaintiff could perform the following

jobs: “Sweeper/Cleaner-Industrial” (DOT #389.683-010) SVP 2 (unskilled) requiring a



                                             5
medium level of exertion; and “Linen Room Attendant” (DOT #222.387-030) SVP 2

(unskilled) requiring a medium level of exertion; and “Cart Attendant” (DOT #920.678-

014 SVP 2 (unskilled) requiring a medium level of exertion. Id. Accordingly, the ALJ

found the plaintiff was not disabled from August 5, 2014 through May 16, 2017. Tr. 31.



    II.    Analysis

              Plaintiff argues that remand is warranted because the ALJ erred in

evaluating his RFC, by failing to give controlling weight to the opinions rendered by his

treating mental health clinician, Jeffrey Kashin, MD (“Dr. Kashin”) in violation of the

treating physician rule. Dkt No. 11 at 22. The Commissioner contends the ALJ

reasonably weighed Dr. Kashin’s opinions and provided good reasons in support of his

determination to accord them less-than-controlling weight. Dkt. No. 17 at 6. This Court

finds that remand is required because the reasons provided by the ALJ are not

supported by substantial evidence. 2



Treating Physician Rule

              The treating physician rule requires the ALJ to give “deference to the

views of the physician who has engaged in the primary treatment of the claimant.”

Green-Younger v. Barnhart, 335 F.3d 99, 106 (2d. Cir 2003). The treating physician’s

opinion “is given controlling weight if it is well supported by medical findings and not

inconsistent with other substantial evidence.” Rosa v. Callahan, 168 F.3d 72, 78 (2d


2
  Plaintiff also argues remand is warranted because the ALJ erred in evaluating the consultative
examiner’s opinion and in evaluating his subjective complaints. The Court declines to consider
these arguments having already found the ALJ’s decision reversible for violating the treating
physician rule.
                                               6
Cir. 1999) (citations omitted). 3 An ALJ who declines to give controlling weight to the

medical opinion of a treating physician must consider: (i) the frequency of examination

and length, nature and extent of the treatment relationship; (ii) evidence in support of

the treating physician’s opinion; (iii) the consistency of the opinion with the record as a

whole; (iv) whether the opinion is from a specialist; and (v) other factors brought to the

SSA’s attention that tend to support or contradict the opinion. 20 C.F.R. § 404.1527

(d)(2). The ALJ “must ‘comprehensively set forth [his] reasons for the weight assigned

to a treating physician’s opinion.’” Burgess v. Astrue, 537 F.3d 117, 129 (2d Cir. 2008).

“Failure to provide ‘good reasons’ for not crediting the opinion of a claimant’s treating

physician is a ground for remand.” Snell v. Apfel, 177 F.3d 128, 133 (2d Cir. 1999)

(citation omitted). However, failure “to refer explicitly to each regulatory factor in

determining the weight to assign to a treating physician’s opinion” does not warrant

remand where the decision, in its entirety, supports the conclusion that the ALJ

“conscientiously applied the substance of the treating physician rule.” Jasen v. Comm’r

of Soc. Sec., No. 16-CV-6153P, 2017 WL 3722454, *11 (W.D.N.Y. Aug. 27, 2017);

Halloran v. Barnhart, 362 F. 3d 28, 32 (2d Cir. 2004) (per curiam) (If, “a searching

review of the record” assures us “that the substance of the treating physician rule was

not traversed,” we will affirm).



              Dr. Kashin authored a psychiatric evaluation of Plaintiff on June 3, 2016,

finding he suffers from a severe, persistent mental illness; struggled with symptoms of


3
 As of March 27, 2017, new regulations were effectuated regarding the treating physician rule,
however, the rule remains applicable to claims filed prior to March 27, 2017. See 20 CFR
§416.927; Smith v. Comm’r of Soc. Sec., 731 F.App’x. 28, 30 n.1 (2d Cir. 2018) (summary
order).
                                               7
ADHD and Depression; and had been sober for 16 months. Tr. 649-664. Dr. Kashin

also authored a Medical Examination for Employability Assessment, Disability

Screening, and Alcoholism/Drug Addiction Determination, diagnosing Plaintiff with

Bipolar I Disorder; Alcohol Use in Remission; Hypothyroidism; Dyslipidemia; and

Degenerative Joint Disease. Tr. 748-49. Dr. Kashin opined Plaintiff would be

moderately limited in his ability to walk, stand, sit, lift, carry, push, pull, bend, climb and

in his ability to carry out simple instructions. Tr. 749. The doctor also found Plaintiff

would be very limited in his ability to understand and remember instructions, maintain

attention and concentration, make simple decisions, and function at a consistent pace

within a work setting. Id.



              Dr. Kashin completed a Mental Residual Functional Capacity

Questionnaire on March 30, 2017, concluding that due to Plaintiff’s mental impairments,

he would be unable to meet competitive standards for completing a normal workday and

workweek without interruptions from psychologically based symptoms. Tr. 752. He

also found Plaintiff would be seriously limited, but not precluded from: remembering

work-like procedures; sustaining an ordinary routine without special supervision;

working in coordination with or in close proximity to others without being unduly

distracted; making simple work-related decisions; performing at a consistent pace

without an unreasonable number and length of rest periods; accepting instructions and

responding appropriately to criticism from supervisors; getting along with co-workers or

peers without unduly distracting them or exhibiting behavioral extremes; responding

appropriately to changes in a routine work setting; dealing with normal work stress; and



                                               8
being aware of normal hazards and taking appropriate precautions. Additionally, Dr.

Kashin opined that Plaintiff’s impairments and treatments would cause him to be absent

more than four days per month. Tr. 754.



              This Court finds that the reasons provided by the ALJ in support of his

decision to afford less-than-controlling weight to Dr. Kashin’s opinions, unsupported by

substantial evidence. Chance v. Comm’r of Soc. Sec., NO. 18-CV-342P, 2019 WL

4564116, *6 (W.D.N.Y. Sept. 20, 2019) (citing Estrella v. Berryhill, 925 F.3d 90, 96 (2d

Cir. 2019). Specifically, the ALJ reasoned, “there is no basis for [Dr. Kashin’s] opinion

that the plaintiff would likely miss four days of work per month due to his impairment, as

the records indicate that the claimant was doing well on his medications, which

remained the same for a period of time.” Tr. 29 (referencing Tr. 754). Here, the ALJ

failed to cite to any record evidence in support of his claim, nor to any record evidence

that contradicts Dr. Kashin’s opinion. The ALJ also reasoned that Dr. Kashin’s first

opinion on Plaintiff’s mental limitations was inconsistent with medical evidence “showing

rather benign mental status examinations” and that the second opinion was “somewhat

consistent with the medical evidence of record as a whole,” again failing to cite to any

medical evidence in support of his finding. See Cordero v. Colvin, No. 1:15-CV-

00345(MAT), 2016 WL 6829646, at *3 (W.D.N.Y. Nov. 21, 2016) (“[T]he ALJ stated that

[the treating physician’s] opinion was ‘without substantial support from the other

evidence of record, which obviously renders it less persuasive.’ The ALJ did not

identify, much less allude to, which evidence of record failed to offer ‘substantial

support’ for [the treating physician’s] opinion. This was error, and it precludes the Court



                                             9
from conducting a meaningful review of whether the ALJ’s decision is supported by

substantial evidence.”) (internal citations omitted).



              The ALJ also improperly generalized Plaintiff’s periods of stabilization and

improvement as a basis for negating Dr. Kashin’s opinion. “Cycles of improvement and

debilitating symptoms [of mental illness] are a common occurrence, and in such

circumstances it is error for an ALJ to pick out a few isolated instances of improvement

over a period of months or years and to treat them as a basis for concluding the

claimant is capable of working.” Estrella, 925 F.3d at *97 (quoting Garrison v. Colvin,

759 F.3d 995, 1017 (9th Cir. 2014) (citation omitted). Although the ALJ acknowledged

that Dr. Kashin was Plaintiff’s treating psychiatrist for a year, he did not discuss the

frequency of Plaintiff’s treatment, which supports Dr. Kashin’s opinion where Plaintiff

attends bi-weekly appointments for counseling and psychiatric appointments every

three months. Further, the ALJ failed to reconcile Dr. Kashin’s opinion that Plaintiff

would be unable to meet competitive standards for completing a normal workday and

workweek without interruptions from psychologically based symptoms. Tr. 752.

Notably, Dr. Kashin’s opinions are not inconsistent with the consultative psychiatric

examiner’s opinion, Janine Ippolito, PsyD. (“Dr. Ippolito”), that “[Plaintiff’s] mental health

condition may affect his abilities on a daily basis,” which the ALJ accorded “great

weight.” Tr. 28 (citing Exhibit B11F). Finally, this error is not harmless because if

credited, according to the VE’s testimony Plaintiff would be unemployable if he missed

more than two days per month repetitively. Tr. 90.




                                              10
              Accordingly, this matter is remanded for the ALJ to re-evaluate Dr.

Kashin’s opinions and if the ALJ decides to afford less-than-controlling weight to the

treating physician’s opinion again, the ALJ should cite specifically to relevant medical

and non-medical evidence in this case that contradicts the opinion. See Damiano v.

Comm’r of Soc. Sec., No. 15-CV-1074 (WFK), 2019 WL 2330853, at *9 (E.D.N.Y.

2019).



                                     CONCLUSION

              For the reasons stated above, Plaintiff’s Motion for Judgment on the

Pleadings (Dkt. No. 11) is GRANTED to the extent that this matter is remanded for

further proceedings consistent with this Decision and Order. Defendant’s Motion for

Judgement on the Pleadings (Dkt. No. 17) is DENIED.       The Clerk of Court is directed

to close this case.



              SO ORDERED.

DATED:        Buffalo, New York
              October 4, 2019



                                          S/ H. Kenneth Schroeder, Jr.__
                                          H. KENNETH SCHROEDER, JR.
                                          United States Magistrate Judge




                                            11
